DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection

Priority
This application was filed on April 02, 2019 and is a 35 U.S.C. § 371 filing of International Application No. PCT/UA2017/000102, filed on October 26, 2017, which claims the benefit of Ukraine Patent Application No. A201610083, filed on October 3, 2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS dated June 05, 2020 has been received, entered and considered, a copy is included herein.

Status of the claims
Applicant’s preliminary claim amendment dated 02 April 2019 has been entered.
Claim 1 was canceled by the Applicant.  
Claims 2-9 are pending and rejected. 


Objection to the Title
The title begins with the word “The”.  See MPEP 606: “The words listed below are not considered as part of the title of an invention, these words should not be included at the beginning of the title of the invention”.  “The” is one of the listed words.

Specification
The disclosure is objected to because of the following informalities: Foreign language passages are present in numerous instances.  See at least page 2, paragraphs 1-2; page 3, paragraph 4; page 9, paragraph 2 and page 11, paragraph 1.  The passages appear to represent references to foreign language publications.  Unless there is no possible English language translation of these passages they should be translated.  As currently written the foreign language passages in the specification have been disregarded as they are not understandable.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is newly presented in the preliminary amendment dated 02 April 2019 and reads: 
“A method of mitigating an ulcerogenic event in a subject in need thereof, the method comprising administering to the subject the compound of formula (I)…”
The Examiner does not find sufficient support in the as-filed application for this claim and asserts that it represents new matter.
Applicant asserts in the remarks submitted with the amendment on 02 April 2019 that claim 4 is supported by example 6 at pages 12-15 of the specification.  The Examiner does not agree for the following reasons:
As written, the claimed “method of mitigating an ulcerogenic event” is not literally, or otherwise, supported anywhere in the original disclosure.  
Claim 4 is construed according to the plain meaning of the term “mitigating” as “making less severe” since this term is not defined in the specification.  The term “ulcerogenic event” is construed according to its use in the specification as “damage of the gastric mucosa” or “already existing peptic ulcer relapses”.  For example page 3, lines 6-9 states:

    PNG
    media_image1.png
    179
    950
    media_image1.png
    Greyscale

However, as written, the claim has nothing to do with reducing a potential side effect of a compound being administered to treat something other than an ulcerogenic event, but rather is a method which directly affects the ulcerogenic event itself in a subject. The patient population consists of those individuals who have or are expected to have an ulcerogenic event to mitigate. Thus, the method is a method wherein “a subject in need thereof” is one who either already has a peptic ulcer or who would be expected to get one.  However, the compound of formula (I) is not described as being administered to such a subject in order to reduce the severity of an existing ulcer or to reduce the severity of an ulcer which is expected to occur.  For example, the specification only describes how the administration of the compound during treatments of pain, inflammation, or convulsions is not expected to lead to any substantial ulcer formation as a side effect of the treatment.  This is what example 6 at pages 12-15 describes since the compound is administered to a healthy subject to show that no ulcer is formed as a consequence of the administration.  In this experiment no mitigation was conducted since the subject did not have an ulcer nor was one expected and the severity of any ulcer symptoms were not affected.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pavlovsky (Neurophysiology 2013, 45, 427–432, IDS).
Pavlovsky discloses administering the compound of formula (I) to a subject in need thereof in order to inhibit pain, reduce inflammation, prevent convulsion and/or mitigate an ulcerogenic event.
See the Acetic Acid-Induced Writhing Test, Carrageenan-Induced Paw Edema and Formalin Test which are each described at page 428.  See the discussion of the results of test compounds discussed at page 429 column 2 and page 430, column 1, where the following statements are made:
“All the tested compounds 1-15 demonstrated a high analgesic activity in in vivo experiments under conditions of the acetic acid-induced writhing test (visceral pain in mice induced by i.p. injection of acetic acid solution).”
“we have carried out experiments on revealing anti-inflammatory and antinociceptive activity of the compound 6. Our data showed that administration of compound 6 [3-propanoxy-7-bromo-5-(2’-chloro)phenyl-1,2-dihydro-3Н-1,4-benzodiazepin-2-one] resulted in a moderate decrease in the size of edema induced by injection of carrageenan into the rat hind paw (by 36.7 and 25.0 % after 2 and 4 h, respectively). 
The data obtained in the formalin test were also indicative of the high antinociceptive activity of 3-propanoxy-1,2-dihydro-3Н-1,4-benzodiazepine-2-one (compound 6) used in rather low doses.”
Compound 6 is identical in structure to instant compound (I).  The compound is administered intraperitoneally to “a subject in need thereof” in each of the three tests conducted in the reference, which are rodents pre-treated under conditions to induce pain and/or inflammation per independent claim 3.  The compound resulted in inhibition of pain or reduction of inflammation per claims 7-8.  Regarding claims 4 and 9, the administration prevented the subjects from having convulsions and mitigated ulcer formation, at least since the reference does not disclose that any significant convulsions or ulcers occurred in the subjects undergoing treatment for pain and/or inflammation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlovsky (Neurophysiology 2013, 45, 427–432, IDS) in view of the teachings of Gabra (Biol. Chem. 2006, 387, 127–143).

The Instant Claims
The instant claims are drawn to a method for treating neuropathic pain, such as that caused by diabetes, comprising oral or intraperitoneal administration of the compound of formula (I).
The Prior Art - Pavlovsky
Pavlovsky teaches the utility of the compound of formula (I) in the treatment of visceral pain and/or inflammation, see the entire reference (and the 102 rejection above).  
See the intraperitoneal administration of the compound of formula (I) in: Acetic Acid-Induced Writhing Test, Carrageenan-Induced Paw Edema and Formalin Test which are each described at page 428.  See the discussion of the results of test compounds discussed at page 429 column 2 and page 430, column 1.  The reference thus teaches that example 6, which is identical to instant formula (I) is an effective treatment for pain or inflammation, wherein the pain is visceral pain.  
Further, the reference teaches the likely mechanism associated with the described utility relates to antagonism of bradykinin (BK) receptors.  See the abstract:  “compound 6 can be considered a promising basis for the development and synthesis of antagonists of BK receptors, which can be applied in clinical practice”.  This conclusion is supported by experimental tests demonstrating that the compound has this functional activity.  See the discussion at pages 430-431 in this regard.  The reference thus provides clear suggestion that the analgesic utility of compound 6 (instant I) relates to its functional activity as a BK antagonist.

Differences between Prior Art & the Claims 
Pavlovsky teaches the use of instant (I) in the treatment of visceral pain and inflammation and is silent as to any utility in the treatment of neuropathic pain.  

The Prior Art – Gabra
Gabra is a review article which teaches that the neuropathic pain of diabetic neuropathy is mediated at least in part by bradykinin receptors (BK) and that BK antagonism correlates with treatment of this pain.  See the entire reference, for example the abstract and the sections “Development of selective BKB1-R antagonists” at pages 133-134 and “Effect of selective BKB1-R antagonists on diabetic hyperalgesia” at pages 134-135.  Notably, several of these antagonists have been effective in treatments of “diabetic pain” in in vivo tests, see figure 5 at page 135, etc.  Figure 6 at page 136 shows a number of such known antagonist compounds.


Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention to have administered the compound of instant formula (I) to a subject to provide for treatment of neuropathic pain, such as diabetic neuropathy pain.  
The Pavlosky reference teaches that the compound has potent analgesic activity in tests for visceral pain.  The reference teaches that this utility relates to BK antagonism.  
The teachings of Gabra provide good reason to use compounds with BK antagonistic functional activity in the treatment of neuropathic pain such as that of diabetic neuropathy.  Gabra teaches that BK antagonists evaluated in assays for diabetic neuropathy show beneficial effects and suggests at least that other antagonists be evaluated in similar assays.  
The combined references provide reason to administer instant compound (I) to treat neuropathic pain such as diabetic neuropathy, in addition to the pain/inflammation treatments taught by Pavlosly, at least in order to expand the potential treatments that the compound would be useful in.  The artisan would expect that administration of the compound would provide for measurable efficacy, for example, in the diabetic neuropathy assays taught by Gabra.   For example, Pavlosky teaches that the compound is effective as an analgesic and has BK antagonistic activity.  A compound with potent analgesic activity would be expected to provide for some level of neuropathic pain relief and BK antagonism has been suggested as correlating with such activity.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625